DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 3/29/2022. As directed by amendment: Claims 1-20 were amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “Sever matches receives” in paragraph 5, “The other object of the present invention is to enabling user to search” in paragraph 7, “The other object of the present invention is to enabling user to pre-create or update list of keywords” in paragraph 23, and “The other important object of the present invention is to real time broadcasting categorized user generated contents to prospective, matched & contextual viewers based on preferences and matched user data of users” in paragraph 24.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-20, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1-5, 7-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (“Mo”, US 8817065) in view of Robinson et al (“Robinson”, US 20090165140).
Regarding Claim 1, Mo teaches a server comprising: a server computer communicatively coupled to the network and comprising instructions that, when executed by a hardware processor on the server computer, cause the server computer to: 
in response to receiving a request by the hardware processor, to create an audio micro channel or keyword(s), creating the audio micro channel or keyword(s) and associating settings (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.), 
wherein associated settings comprises enabling users including creator of micro channel and at least one of all or selected one or more contacts, invitation accepted users, followers, participated or joined users, any or selected users of the network to real-time access or listen broadcasted or communicated live audio streaming under said created micro channel or keyword(s) and enabling none or all or selected allowed users to broadcast or communicate live audio streaming under said created micro channel or keyword(s) (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
receiving the request, by the hardware processor, from the micro channel or keyword(s) related users including the creator of the micro channel or keyword(s) and associated allowed users to real-time broadcast or communicate the live audio streaming under selected micro channel or keyword(s) (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
and real-time broadcasting or communicating, by the hardware processor, the live audio streaming for enabling the micro channel or keyword(s) related users to access or listen to real-time live audio streaming (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Mo does not explicitly teach audio only (channel/broadcast).
Robinson teaches audio only (channel/broadcast) (par 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo with the audio-only broadcast functionality of Robinson because streaming it allows users to broadcast audio only, thereby saving network resources and bandwidth. This can be helpful during times when the  network is experiencing a lot of traffic.
Regarding Claim 2, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving request by the hardware processor, to access selected micro channel or keyword from list of plurality of micro channels or keywords including list of followed, searched, invitation accepted, connected, bookmarked, shared, public, scheduled, preference specific, suggested micro channels or keywords (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).
and in response to receiving request, by the hardware processor, to access selected micro channel enabling allowed users to broadcasting or communicating live audio streaming and listening broadcasted or communicated live audio streaming by the micro channel or keyword(s) related users or participants (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 3, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request, by the hardware processor, from the creator of the micro channel or keyword(s), micro channel or keyword(s) associated details comprising icon, title, description, one or more categories, sub-categories, keywords, settings and storing, by the hardware processor, micro channel or keyword(s) associated details comprising icon, title, description, one or more categories, sub-categories, keywords, settings (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 4, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request, by the hardware processor, from the creator of the micro channel or keyword(s) to send invitation to one or more selected contacts to join or participate micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
receiving the indication of acceptance of invitation from said invited contacts to joining or participating in micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
enabling invitation accepted users to real-time access or listen broadcasted or communicated live audio streaming under said micro channel or keyword(s) and enabling all or allowed selected invitation accepted users to broadcast or communicate live audio streaming under said micro channel or keyword(s)  (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 5, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request, by the hardware processor, from the user to follow or participate or join selected one or more micro channel(s) or keyword(s) or categories and sub-categories of micro channel(s) or keyword(s) or one or more contacts or users of network or selected participant of selected one or more micro channel(s) or keyword(s) and enabling the user to follow or participate or join selected micro channel(s) or keyword(s) or categories and sub-categories of micro channel(s) or keyword(s) or one or more contacts or users of network or selected participant of selected one or more micro channel(s) or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 7, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request, by the hardware processor, from the creator of the micro channel or keyword(s) to associate a schedule or date and time with micro channel or keyword(s) and associating, by the hardware processor, the schedule or date and time with micro channel or keyword(s) to enabling the micro channel or keyword(s) related allowed users or participants to broadcasting or communicating the live audio streaming under said created micro channel or keyword(s) and enabling to real-time access or listen broadcasted or communicated live audio streaming under said created micro channel or keyword(s) as per scheduled date and time (Col. 22 lines 48-61; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 8, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein enabling user to stop or end micro channel or keyword(s) specific broadcasted live audio streaming (Col. 12 lines 59-67; Col. 13 lines 1-9).  
Regarding Claim 9, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request, by the hardware processor, from the creator of the micro channel or keyword(s) to allow one or more selected contacts or particular micro channel or keyword(s) related all or selected users to real-time broadcast or communicate the live audio streaming under selected micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.). 
Regarding Claim 10, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request. by the hardware processor, from the one or more micro channel or keyword(s) related users to allow broadcasting or communicating the live audio streaming under selected micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
in the event of accepting request, receiving acceptance of the request, by the hardware processor, from the creator of the micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
sending indication of allowing to real-time broadcasting or communicating the live audio streaming under selected micro channel or keyword(s), by the hardware processor, to the requestor micro channel or keyword(s) related users (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).   
Regarding Claim 12, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein live streaming audio comprises ephemeral live streaming audio, wherein enabling user to apply or set ephemeral settings including allow to access micro channel or keyword(s) real-time only or for particular period of time (Col. 11 lines 58-67; Col. 12 lines 1-13).  
Regarding Claim 13, Mo and Robinson teach the server of claim 1
Mo further teaches wherein receiving the request, by the hardware processor, from user to access, set, apply, update, input, select one or more types of privacy settings including notification settings (Col. 5 lines 9-28; Col. 25 lines 19-27; Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.), 
wherein notification settings comprises notifying members about scheduled broadcasting of live audio streaming, receive notification when new content item broadcasted or posted under subscribed micro channel or keyword(s), receive notification when contacts or friends goes live, receive notification when contacts or friends shares broadcast, receive notification when followed user goes live, receive notification when followed user shares broadcast and receive notification when somebody follows user (Col. 5 lines 9-28; Col. 25 lines 19-27; Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.). 
Regarding Claim 14, Mo and Robinson teach the server of claim 1
Mo further teaches wherein receiving the request, by the hardware processor, from the creator of the micro channel or keyword(s) to show or hide or remove and report the micro channel or keyword(s) and showing or hiding or removing and reporting, by the hardware processor, requested micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 15, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein enabling one or more users to collaboratively create the micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 16, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request, by the hardware processor, from the one or more micro channel or keyword(s) related users to share live audio streaming related to particular period of time with selected one or more contacts and destinations including one or more connections on social networks and applications and sending, by the hardware processor, shared live audio streaming related to particular period of time to one or more selected contacts and destinations including one or more connections on social networks and applications (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 17, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request, by the hardware processor, from the one or more micro channel or keyword(s) related user to send invitation to one or more selected contacts to join or participate in micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
receiving the indication of acceptance of invitation from said invited contacts to joining or participating in micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
enabling invitation accepted users to real-time access or listen broadcasted or communicated live audio streaming under said micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 19, Claim 19 is rejected with the same reasoning as Claim 1.
Regarding Claim 20, Claim 20 is rejected with the same reasoning as Claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Boncha et al (“Boncha”, US 9083670).
Regarding Claim 6, Mo and Robinson teach the server of claim 1.
Mo does not explicitly teach wherein receiving the request, by the hardware processor, from the user to unfollow one or more users or unfollow selected one or more micro channel(s) or keyword(s) and enabling the user to unfollow users or unfollow one or more micro channel(s or keyword(s).
Boncha further teaches wherein receiving the request, by the hardware processor, from the user to unfollow one or more users or unfollow selected one or more micro channel(s) or keyword(s) and enabling the user to unfollow users or unfollow one or more micro channel(s or keyword(s) (Col. 7 lines 36-47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo and Robinson with the notifications of Boncha because it allows for users to be aware of when certain actions are taking place on the social network such as other users joining, leaving, or creating groups (Boncha; Col. 7 lines 36-47).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Sutton et al (“Sutton”, US 20150052138).
Regarding Claim 11, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request by the hardware processor, from the micro channel or keyword(s) related users to (performing an action) of micro channel or keyword(s); in response to receiving the request, by the hardware processor, (performing an action) of micro channel or keyword(s).
Mo does not explicitly teach at least one of remove or report one or more selected participant(s) or followers; removing or reporting one or more selected participant(s) or followers.  
Sutton teaches removing or reporting one or more selected participant(s) or followers (par 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo with the actions taken on social entities of Sutton because it enables users to report, log, alert, block, remove, and/or remediate social entities that may not be wanted on the social network, thus improving security and privacy (Sutton; par 12).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Duncan et al (“Duncan”, US 20060221173).
Regarding Claim 18, Mo and Robinson teach the server of claim 1.
Mo further teaches wherein receiving the request, by the hardware processor. from the users of the network to play the micro channel or keyword(s) related recorded audio (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Mo and Robinson do not explicitly teach replay the recorded audio.
Duncan teaches replay the recorded audio (par 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo and Robinson with the previously recorded broadcasts of Duncan because it allows for users to record and re-watch live broadcasts in case they missed something in the broadcast.
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Mo does not disclose broadcasting live audio streaming, wherein user [A] creates a micro channel [e.g. Goa Tour Experience] and broadcasts live audio streaming under it and enables other users to participate and enables allowable users to broadcast live audio streaming. Like in phone call real-time audio conversation, in present invention user [A] creates a micro channel and broadcasts a live audio stream and other users of the network can participate in said micro channel and can listen as well as allowable users live converse with others by broadcasting live audio stream… Mo does not enable users to live audio streaming and speak directly with the audience and allow the audience to participate in speaking… Mo does not disclose collaborative participation in live video streaming, whereas this invention enables collaborative converse within audio chat rooms (micro channels or keyword(s)), so allowed members can talk as well as listen. 

Examiner’s Response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., converse, allowed members can talk, speaking) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remainder of the Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balasubramanian et al (US 20190238944), Abstract - An internet-based content platform that includes subscribable channels is provided. The internet-based content platform provides channels to end users. The internet-based content platform allows a channel curator to identify the paid channel comprising a plurality of media items. The internet-based content platform allows the channel curator indicate a list of types of access to the plurality of media items, a list of subscription levels, where each subscription level is associated with a different subscription fee and where each subscription level is associated with a type of access from the list of types of access. The internet-based content platform associates the list of types of access and the list of subscription levels with the paid channel.
Lewis et al (US 20140047335), Abstract - Systems and methods are disclosed for providing live-streaming online content, including video segments married with related online information in a single online platform. In accordance with one implementation, a method is provided that includes generating, using at least one processor, a series of videos having a sequential order to display in a web browser and publishing the videos in the web browser. The method further includes determining online data that relates to each video in the series and displaying the related data in the web browser. Further, the method includes playing the videos in the web browser in a sequential order and updating the data that relates to a video while the video is playing in real-time. The related data may include user comments, social media comments, pictures, videos, webpages, or hyperlinks.
Whitnah et al (US 20110154223), Abstract - An external system (e.g., a website) is associated with an event and includes an interface that allows users to interact with streams of content associated with a social networking system. The interface allows a user to provide posts about the event via the interface, where the posts are displayed in the interface and also in a social networking interface on social networking system in connection with the user and other users associated with that user. The user can view, via the interface on the external system, posts from all users that are provided via the interface (e.g., everyone watching the event), thereby increasing the likelihood that the posts are relevant to the event. The user can also view, via the interface, posts from users associated with the user via the social networking system (e.g., friends of the user), regardless of where those are posted.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./ Examiner, Art Unit 2444


/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444